DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is amended to refer to a “not an evaporator-condenser type” which is interpreted to refer to an adsorption refrigerating apparatus (e.g. one wherein refrigerant or adsorbate vapour molecules adsorb onto a surface of a solid instead of dissolving into a liquid, and an adsorber adsorbs a refrigerant vapour into a liquid). It is unclear then, how a liquid sorbent can be used as recited in claim 3. 
Claim 5 recites wherein the evaporator is used as a subcooler. However, when refrigerant is evaporated, the refrigerant gains heat, and therefore an evaporator cannot function as a subcooler unless said evaporator also functions as a condenser type heat exchanger for a second refrigerating circuit. However, in view of amended claim 1 wherein the sorption apparatus is not one of an evaporator-condenser type, the recited evaporator cannot also function as a subcooler. 
Claim Objections
Claim 1 is objected to because of the following informalities: “is having” should be changed to –has-- or --comprises--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2017/0191707).
Regarding claim 1,
Referring to Fig. 4, Zhou teaches a combined-type cascade refrigerating apparatus (wherein the term cascade is given no weight, and the preamble refers to a single combined-type circuit with a single refrigerant comprising both a mechanical compressor and an adsorption type apparatus) capable of utilizing ambient utilities of low-grade heat (e.g. the system is capable of using ambient utilities of low-grade heat), the combined-type refrigerating apparatus comprising: a compression refrigerating apparatus having a refrigerating circuit (e.g. the apparatus comprising at least compressor 2, the suction and discharge pipes of said compressor, and valves 12, and storage 11); and a sorption refrigerating apparatus (e.g. the apparatus comprising at least adsorption bed 10 and evaporator 4), which is not an evaporator- condenser type (e.g. the apparatus is one of an adsorption type, and an evaporator of one circuit does not function as a condenser of a second circuit), is integrated within the compression refrigerating apparatus (e.g. at least bed 10 and compressor 2 are integrated together), wherein the sorption refrigerating apparatus is having an evaporator 4, wherein the sorption refrigerating apparatus is serially integrated so that refrigerant from the refrigerating circuit flows through the evaporator of the sorption refrigerating apparatus (e.g. via valve 3), [is] subcooled using the sorption refrigerating apparatus (e.g. wherein refrigerant is condensed in bed 10 and subcooled, see par. 51) operated by low-grade heat of the ambient utilities (e.g. wherein the sorption apparatus is capable of being operated by low-grade heat of the ambient utilities), and reenters the refrigerating circuit in a colder state (e.g. the refrigerant enters valve 12 via bed 10 as having condensed into liquid, see par 51).
Please note that the last paragraph of claim 1 is interpreted such that the refrigerant need only 
Flow through the evaporator; and 
Be subcooled in any element of the sorption apparatus; and 
Reenter the refrigerant circuit from any point to any other point in a colder state, 
and these three properties do not necessarily have to be sequential or occur in the same element. 
Regarding claim 2,
Zhou teaches wherein solid sorbent (adsorber) is used in the sorption refrigerating apparatus (see par. 51).
Regarding claim 4,
Zhou teaches wherein the refrigerating circuit comprises water (e.g. steam, see abstract) as the refrigerant in cases of positive temperatures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou.
Regarding claim 11,
Zhou does not teach wherein the refrigerating circuit comprises refrigerants selected from the group consisting of methanol, ethylene glycol, and ammonia in cases of negative temperatures.
Since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07), it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhou  and arrive at the claimed invention in order to provide, for example, a known material with antifreeze properties.
 Response to Arguments
Amended claim 1 is interpreted to refer to an apparatus with one, and only one, refrigerant and therefore previously entered rejections under 35 USC 112 are withdrawn. 
Applicant’s arguments, filed 10/5/2021, with respect to the rejection(s) of claim(s) 1 under Chen have been fully considered and are persuasive as Chen teaches an absorption apparatus and not an adsorption apparatus.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhou. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gediz, Anutosh teach hybrid mechanical and adsorption refrigeration circuits.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763